Citation Nr: 0431001	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00 04-320A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
October 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for a TDIU.  He filed a 
timely appeal.  In November 2004, for good cause shown, the 
Board advanced his case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

Unfortunately, because further development is needed before 
the Board can make a decision, the claim is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran is currently service connected for post-traumatic 
stress disorder (PTSD), which is evaluated as 50 percent 
disabling, and for varicose veins of the left leg, evaluated 
as 40 percent disabling - for a combined disability rating of 
70 percent.  He claims he is entitled to a TDIU because his 
service-connected disabilities render him unemployable.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.

In the veteran's March 1999 application for a TDIU (see VA 
Form 21-8940), he stated that he had last worked in August 
1980 as a heat treater.  He said he became too disabled to 
work in June of 1982.  In August 2000, he testified before a 
local hearing officer at the RO that he had worked at a ball-
bearing company until it went bankrupt in 1980.  Thereafter, 
he said he tried to apply for jobs, but no one would hire 
him.  (see transcript of the hearing, pg. 5).  

A December 2002 letter submitted by Dr. Goodman, and Ms. 
Donovan, CSWR, from the VA Healthcare Network of Upstate New 
York, states the veteran was being treated for PTSD, 
depression, osteoarthritis, anemia, gout, and severe 
hearing loss.  They further opined that "the combined effect 
of his medical and psychiatric conditions is permanently 
disabled [sic], and he should be considered unemployable at 
this time."

VA outpatient treatment records indicate the veteran has 
received ongoing treatment for a number of medical and 
psychiatric conditions, but he is only service connected for 
PTSD and varicose veins of the left leg.  In this instance, 
however, if VA cannot differentiate the extent of symptoms 
that are attributable to the conditions at issue, from those 
that are not, then VA effectively must presume that all of 
the symptoms are at least partially attributable to service-
related causes.  See, Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

The RO denied the veteran's claim for a TDIU, stating there 
was insufficient evidence showing he was unemployable due to 
just his service-connected disabilities - without regard to 
his nonservice-connected disabilities.  His representative, 
in the September 2004 statement attached to VA Form 646, 
argues that the Veterans Claims Assistance Act (VCAA) 
requires VA to seek an opinion as to whether the veteran's 
service-connected disabilities, alone, render him 
unemployable.  



The VCAA requires VA to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Dr. Goodman and 
Ms. Donovan, CSWR, have stated the veteran is totally 
disabled and unemployable.  But they did not indicate whether 
his service-connected disabilities, if considered alone 
irrespective of conditions that are not service connected, 
are of sufficient severity to render him incapable of 
securing and maintaining substantially gainful employment.  
So a remand is necessary to seek clarification as to this 
opinion.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	If possible, ask Dr. Goodman and/or Ms. Donovan, CSWR, 
to clarify their letter of December 2002 by offering an 
opinion as to whether it is at least as likely as not 
the veteran's service-connected disabilities, alone, 
preclude employment should he desire to seek it.  

	If Dr. Goodman and Ms. Donovan, CSWR, are unavailable to 
comment further, or if they are otherwise unable to 
render an opinion, schedule the veteran for a social and 
industrial survey to assist VA in evaluating his current 
social and industrial impairment, and in assessing his 
potential for improved social functioning and 
employment. The designated evaluator should offer an 
opinion as to whether it is at least as likely as not 
the veteran's service- connected disabilities, alone, 
preclude employment should he desire to seek it.

	The evaluator must review the claims file, including a 
copy of this remand, and must confirm that he or she did 
this.

2.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).



3.	Then readjudicate the claim for a TDIU in light of the 
additional evidence obtained.  If the benefits sought 
are not granted to the veteran's satisfaction, send him 
and his representative a supplemental statement of the 
case (SSOC) and give them time to respond before 
returning the case to the Board for further appellate 
consideration. 

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




